DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Abstract
The abstract of the disclosure is appears acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
In claim 1, the recitation of “an inter-unit connected extraction steam line which connects the high-pressure extraction steam line of the first steam power plant with the high-pressure extraction steam line of the second steam power plant,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

In claim 8, the recitation of “supplying part of the steam from the high-pressure extraction steam line of the first steam power plant to the high-pressure extraction steam line of the second steam power plant in a case of operating the first steam power plant under a high load and operating the second steam power plant under a low load,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-5 and 7 are allowed due to dependency on one of claims 1 and 6.
The closest prior art is considered to be RU 2691881 C1, the relevant drawing of which is reproduced below.

    PNG
    media_image1.png
    1035
    834
    media_image1.png
    Greyscale


	As can be seen, this reference teaches first and second power generation plants 
This reference fails to teach, for the second steam power plant: a first feed water heater to which part of the steam which is exhausted or extracted from the high-pressure turbine is supplied, and a high-pressure extraction steam line which supplies the part of the steam which is exhausted or extracted from the high-pressure turbine to the first feed water heater; and an inter-unit connected extraction steam line which connects the high-pressure extraction steam line of the first steam power plant with the high-pressure extraction steam line of the second steam power plant.  
Unlike the present invention, the second power plant is a waste heat recovery cycle of a gas turbine engine and does not teach a first feed water heater, but rather a steam drum (18) from which dry saturated steam is fed to a high pressure feed water 
Additional references are cited that are similar to the invention claimed but at least as deficient as RU 2691881.  Examples of these are SU 775357 and SU 1802177.  These latter two examples do show two steam turbine power plants connected, but they are arranged differently than the invention being claimed, and thus, they suggest different solutions.  In totality, the prior art as a whole does not teach or suggest Applicant’s invention.  This description is with respect to claim 1, but claims 6 and 8 are 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MICKEY H FRANCE/Examiner, Art Unit 3746     


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746      
Thursday, September 9, 2021